979 A.2d 838 (2009)
COMMONWEALTH of Pennsylvania, Respondent
v.
Lucillious WILLIAMS, Petitioner.
1667 MDA 2007
Supreme Court of Pennsylvania.
August 17, 2009.

ORDER
PER CURIAM.
AND NOW, this 17th day of August, 2009, the Petition for Allowance of Appeal is hereby GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all remaining issues. The issues, rephrased for clarity, are:
1. Whether the trial court's decision to allow the deliberating jury to listen to playback of audio-recorded trial testimony outside the defendant's presence violated Pa.R.Crim.P. 602.
2. Whether the trial court's decision to allow the jury to listen to playback of audio-recorded trial testimony in the deliberation room violated Pa.R.Crim.P. 646.